Per Curiam:
This is an appeal on points of law from a decision of the district magistrate, the points raised being that the district magistrate erred in sustaining a demurrer to the plaintiff’s complaint, said demurrer being on two grounds: First, that summons improperly issued, the complaint containing no prayer for process; and, second, that the complaint is too indefinite and uncertain.
We have no statutory provision requiring complaints in district courts to contain a prayer for the issuance of process. The complaint may be oral (Larrisch v. Schaefer, *966 Haw. 140). Strict rules of pleading do not apply to procedure in district courts (Holt v. Peacock, 18 Haw. 502; Associated Repair Works v. Rogers, 22 Haw. 91, 94). The defendant may not he adjudged in default for want of a written answer (Paris v. Vasconcellos, 14 Haw. 590, 592). We hold that prayer for process, while proper, is not necessarily a part of the complaint in a case in a district court and that process may issue without such prayer in the complaint. But, going beyond this question, the defendants appeared generally and thereby waived all objections, if any they had, as to the summons (Ferreira v. Kamo, 18 Haw. 593; Payne v. Furtado, 22 Haw. 723, 726) and submitted themselves to the jurisdiction of the district magistrate. The office of a summons is to bring the defendant into court so that the court may have jurisdiction over his person and its object is accomplished when the defendant comes in without objection and submits himself to the jurisdiction of the court. We have examined the complaint and find it good as against the second ground of demurrer.
H. (}. Spencer for plaintiff.
Judgment reversed and the cause remanded to the district court with instructions to overrule the defendants’ demurrer to the complaint and proceed to try the cause.